Citation Nr: 0939121	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  04-20 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Whether an October 1981 rating decision which denied 
service connection for a back disability should be revised on 
the basis of clear and unmistakable error (CUE).

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
February 1981.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO decision, which denied 
an application to reopen a previously denied claim for 
service connection for a back disability, and a January 2008 
RO decision, which determined that no revision is warranted 
in the decision to deny compensation for bilateral 
spondylolisthesis.  The Board remanded these issues in 
October 2007 and July 2008 for further development. 

With respect to the Veteran's claim for service connection 
for a low back disability, the Board notes that the RO 
characterized this issue in the July 2003 rating decision as 
an application to reopen a previously denied claim for 
service connection, due to the fact that this claim was 
previously denied in an October 1981 rating decision.  The 
Board notes, however, that, since this decision, service 
treatment records that were apparently not available during 
the initial October 1981 adjudication of this claim have been 
associated with the claims folder.  According to 38 C.F.R. 
§ 3.156(c), "where the new and material evidence consists of 
a supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction."  As such, the Board finds that, due 
to the newly submitted service treatment records, this issue 
must be reconsidered as a claim for entitlement to service 
connection, as opposed to an application to reopen a 
previously denied claim for service connection.  

The Board notes that the Veteran indicated on his May 2004 VA 
Form 9 Appeal that he wished to request a hearing before a 
local hearing officer at the Indianapolis RO, as well as a 
hearing before the Board "if needed".  In October 2004, a 
personal hearing was held before a Rating Veterans Service 
Representative at the Indianapolis, Indiana RO.  A transcript 
of that proceeding has been associated with the claims 
folder.  The Veteran has given no indication that he was 
dissatisfied with this hearing or feels that a Board hearing 
is now necessary.  The Veteran indicated in a November 2008 
statement submitted in lieu of a VA Form 9 that he wished to 
continue his appeal on the CUE claim, but he did not request 
the opportunity for a hearing.  Furthermore, an Informal 
Hearing Presentation was submitted in June 2009, which gave 
no indication that the Veteran wished to have a hearing 
before the Board.  As such, the Board finds that the Veteran 
is not currently requesting a hearing before a member of the 
Board and will proceed to consider the merits of the claims.  

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.


FINDINGS OF FACT

1.  In an October 1981 rating decision, the RO denied 
entitlement to service connection for a back disability.

2.  The Veteran has not alleged any errors of fact or law in 
the October 1981 rating decision that compels the conclusion, 
to which reasonable minds could not differ, that the results 
would have been manifestly different but for the errors.

3.  Clear and unmistakable evidence demonstrates that 
bilateral spondylolysis, L-5, preexisted the Veteran's period 
of active service and was not aggravated by his period of 
active service, and the Veteran is not shown by the most 
probative medical evidence of record to have any current low 
back disability that is otherwise etiologically related to a 
disease, injury, or event in service.



CONCLUSIONS OF LAW

1.  The October 1981 rating decision, which denied 
entitlement to service connection for a back disability, was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2009).

2.  The Veteran does not have a low back disability that was 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1110, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VCAA does not 
apply to claims of clear and unmistakable error in prior 
final decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 
(2001) (en banc).  

Nevertheless, with respect to the claim for CUE, the Board 
notes in passing that the moving party and his accredited 
representative have been accorded ample opportunity to 
present his contentions, and there is no indication that 
either the Veteran or his representative have further 
argument to present.

With respect to the Veteran's claim for service connection 
for a low back disability, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in April 2003, June 2004, and July 2008 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  These letters informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  Additionally, 
the July 2008 letter described how disability ratings and 
effective dates were assigned.    

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All records identified by the Veteran as relating to this 
claim have been obtained, to the extent possible.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  
The Veteran was provided a VA examination in September 2004, 
which addressed his claim for service connection for a low 
back disability.  The Board acknowledges the Veteran's 
contention in the December 2004 Statement of Accredited 
Representative in Appealed Case that this examination was 
inadequate, due to the examiner's failure to specifically 
mention the Veteran's in-service diagnosis of spondylosis.  
However, the examiner reviewed the claims folder, which 
included the Veteran's service treatment records, and offered 
a rationale for his opinion.  As will be discussed in greater 
detail below, the Board finds this examination report and 
opinion to be thorough and complete.  Therefore, the Board 
finds this examination report and opinion are sufficient upon 
which to base a decision with regards to this claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).
 
In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service 
entry, there must be clear and unmistakable evidence showing 
that the disorder preexisted service and there must be clear 
and unmistakable evidence that the disorder was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 
2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. 
Principi, No. 02-7347 (Fed. Cir. June 1, 2004).

However, where a preexisting disease or injury is noted on 
the entrance examination, section 1153 of the statute 
provides that "[a] preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2009).  For Veterans who served during a period of 
war or after December 31, 1946, clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service, and clear and unmistakable evidence 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  38 C.F.R. § 3.306(b) (2009).  
Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat Veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (2009).

1.  Whether an October 1981 rating decision which denied 
service connection for a back disability should be revised on 
the basis of CUE.

The Veteran essentially contends that the October 27, 1981 
rating decision that denied entitlement to service connection 
for a back disability should be reversed on the grounds that 
the RO committed CUE in this decision.  Specifically, it 
appears that the Veteran is arguing that service treatment 
records, which existed at the time of the October 1981 rating 
decision, were not of record at that time and, therefore, not 
considered in the initial adjudication of the claim.  See 
notice of disagreement (NOD), July 2003.  The Veteran has 
also argued that the October 1981 rating decision was based 
on the arbitrary acceptance of the opinion of the military's 
Physical Evaluation Board as fact, without evidence of the 
Physical Evaluation Board's determination being based upon 
any pre-service medical treatment records whatsoever or any 
other evidence meeting the CUE standard of proof for 
rebutting presumption of soundness upon entry.  See Veteran's 
statement, August 2004. 

The Board notes that, on October 1, 1981, the Veteran filed a 
formal claim of entitlement to service connection for a 
spondylosis in the lower back.  On October 27, 1981, the 
Veteran was denied service connection for a back disability 
on the basis that the Veteran's low back disability existed 
prior to service and there was no evidence of aggravation of 
this pre-existing back condition.

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and 
unmistakable error' requires that error, otherwise 
prejudicial,...must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4. 
"It must always be remembered that CUE is a very specific 
and rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

The Court has propounded the following three-pronged test for 
determining when there was CUE present in a prior decision: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell, 3 Vet. App. at 313-14.

CUE that requires revision of a prior final rating action 
exists only where it appears "undebatably" that "[e]ither 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied."  
Russell, 3 Vet. App. at 313.

In Fugo, 6 Vet. App. at 40, the Court refined and elaborated 
on the test set forth in Russell.  The Court stated that CUE 
was a very specific and rare kind of "error."  It was the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compelled a conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.

Upon review of the claims file, the Board concedes that it 
appears as if the claims file may not have contained the 
Veteran's complete service treatment records at the time of 
the October 1981 rating decision.  However, as noted above, 
in order for CUE to granted, the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made.  The 
Board does not find that such an error occurred.  

Specifically, it was noted in the October 1981 rating 
decision that the Veteran injured his back prior to service 
and gave no history of further back problems until December 
1979.  In consideration of a November 1980 physical board 
determination, which diagnosed the Veteran with bilateral 
spondylolysis manifested by low back pain and held said 
disability to be not in the line of duty and existing prior 
to service and not aggravated by service, the RO determined 
that the Veteran's back disability occurred prior to service 
and was not aggravated by service.  Even if the RO did have 
access to the Veteran's complete service treatment records at 
the time of the October 1981 rating decision, these records 
would merely support the facts as already described in the 
rating decision, i.e. that the Veteran had a pre-existing 
back injury, and his report that he did not experience 
symptoms of upon entry into service and during the earlier 
part of his active duty service.  Therefore, as the addition 
of the Veteran's complete service treatment records to the 
file would not change the essential facts surrounding the 
Veteran's claim, the Board finds there is no evidence of 
record indicating that the error was undebatable and of the 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  Even with the 
complete service treatment records, the RO may have very well 
have still determined that there was clear unmistakable 
evidence that his disability preexisted service and was not 
aggravated therein.

Additionally, the Court has explained that VA's breach of the 
duty to assist cannot form a basis for a claim of CUE because 
such a breach creates only an incomplete rather than an 
incorrect record.  Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994); see Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997) 
(following Caffrey).  Accordingly, the Board finds that the 
Veteran has not pointed to any error of fact or law which is 
such that it would compel the conclusion that the result 
would have been manifestly different but for the error.  

With regard to the Veteran's argument that the October 1981 
rating decision was based on the acceptance of the opinion of 
the military's Physical Evaluation Board as fact, the Board 
notes that this assertion amounts to nothing more than an 
argument that the facts were not weighed or evaluated 
correctly.  As mentioned above, disagreement as to how the 
facts were weighed or evaluated will not amount to CUE.

The Board does recognize that the 1981 rating decision 
actually noted a diagnosis of "spondylolisthesis" rather 
than the diagnosis of "spondylolysis" that is actually 
contained in the November 1980 report.  However, this appears 
to have been a mere typographical error, in that the 
remainder of the facts contained in the rating decision 
accurately reflect the service treatment records associated 
with the file at that time.  Thus, that error is also not of 
the type that would manifestly change the outcome of the 
decision.

Thus, there is no indication that the RO's October 1981 
denial of the Veteran's claim for service connection for a 
back disability was "undebatably incorrect" so as to 
warrant a finding of CUE.  See Russell, 3 Vet. App. at 313.  

Although the Veteran may disagree with the RO's findings in 
the October 1981 rating decision and the weight it gave the 
opinion of the military's Physical Evaluation Board in 
rendering this October 1981 decision, the Court has 
determined that an assertion that the RO improperly weighed 
or evaluated evidence can never raise to the level of CUE.  
Fugo, 6 Vet. App. at 43.

Therefore, the Board concludes that, the record does not 
establish that, but for an error in the October 1981 rating 
decision, service connection would have granted for a low 
back disability.  Therefore, the criteria for a finding of 
CUE in the October 1981 rating decision has not been met.

2.  Entitlement to service connection for a low back 
disability.

The Veteran asserts that the evidence of record reflects that 
his pre-existing back condition was aggravated by service.  
See NOD, May 1982; Veteran's statement, August 2008.  In the 
alternative, the Veteran has argued that his pre-service back 
injury was fully recovered before he was accepted into active 
duty, and a distinct chronic back condition first manifested 
during service.  See Veteran's statement, August 2004. 

A review of the Veteran's service treatment records reveals 
that an August 1978 Report of Medical History noted that the 
Veteran incurred a mild strain of the lower back prior to 
service playing basketball.  This injury was noted as fully 
recovered.  The Veteran was noted as qualified for 
enlistment.  

Therefore, the Board finds that the Veteran is presumed to 
have entered service in sound condition with respect to his 
back, as there was no indication of a current back disability 
on his entrance examination report.  

In a June 1979 service treatment record, the Veteran was 
noted as complaining of low back pain.  The Veteran continued 
to complain of back pain throughout service.  See service 
treatment records, May 1980 and September 1980.  In May 1980, 
he reported experiencing chronic low back pain for several 
years, which had recently become more pronounced.  In a June 
1980 service treatment record, the Veteran was noted as 
having a long history of back problems since before 
enlistment, which he complained were aggravated by standing 
or sitting for long periods.  In an October 1980 service 
treatment record, it was noted that the Veteran's condition 
existed prior to service, did not occur in the line of duty, 
and was not aggravated by service.  In an October 1980 
Medical Board Summary, the Veteran reported recurrent 
episodes of chronic low back pain.  He reported that he 
injured his back while jogging in 1977.  He reported no 
further problems until December 1979, when he experienced 
significant back pain following a vigorous physical training 
program.  Upon examination, the Veteran was diagnosed with 
bilateral spondylolysis, L-5.  It was recommended that the 
Veteran be medically retired.  In October 1980 Medical Board 
Proceedings, the Veteran was noted as having a congenital 
condition, bilateral spondylolysis, L-5, which was aggravated 
by the physical activities required by active duty such as 
lifting and running.  In a November 1980 Physical Evaluation 
Board Proceeding, the Veteran was noted as having bilateral 
spondylolysis, which was found to have preexisted service and 
to have not been aggravated by service.  

In light of the Veteran's report of a previous back injury 
upon entrance into service; the documentation throughout 
service that the Veteran had a history of low back pain for 
several years; and the clinical findings in October 1980 and 
November 1980 that the Veteran had a preexisting congenital 
back disorder, the Board finds that there is clear and 
unmistakable evidence that a back disability preexisted 
service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).

However, as set forth in VAOPGCPREC 3-2003, in order to rebut 
the presumption 
of soundness, there must also be clear and unmistakable 
evidence that the disorder was not aggravated during service. 

The claims file also contains a December 1999 medical record 
from St. Vincent Hospitals and Health Services indicating 
that the Veteran had symptoms of low back pain for many 
years, but they were aggravated on June 3, 1999 during a 
motor vehicle accident.  In a December 1999 treatment record 
from Indiana Back Center, the Veteran was noted as having a 
history of lower back pain occasionally over the years.  It 
was further noted that his symptoms were not significant 
until June 1999, when the Veteran was involved in a motor 
vehicle accident.  X-rays obtained in December 1999 of the 
lumbar spine showed a questionable pars defect at the L5 
bilaterally but no evidence of slippage.  Subsequent MRI scan 
revealed 2 level disc dehydration at L4-5 and L5-S1, with 
minimal left foraminal/extraforaminal disc bulge at L4-5 
which only minimally impacted on the left L4 nerve root.  No 
nerve root compression was noted.  At the L5-S1 level, a 
broad central disc bulge was observed.

In September 2004, the Veteran underwent a VA examination.  
The examiner reviewed the claims file.  The Veteran reported 
that he first noted his back pain in 1981 while in the 
military.  He indicated that he felt a pop in his low back.  
He was initially given some anti-inflammatory medications and 
sent back on duty.  He was eventually placed on no marching 
and no physical training, as his symptoms did not improve.  
He has continued to have low back since that time.  The 
examiner noted that radiograph reports reveal that the 
Veteran has a spondylosis bilaterally at L5 without 
spondylolisthesis.  Upon review of the claims file, the 
examiner noted that the Veteran had a motor vehicle accident 
in 1999, which significantly aggravated his symptoms.  The 
examiner also noted that the Veteran did not volunteer this 
information.  Upon examination of the Veteran, the examiner 
concluded that it is quite clear that the Veteran has 
spondylosis.  However, the examiner noted that it is not 
evident that this was traumatic injury nor does it seem that 
this is to what his back pain is related.  In any event, the 
examiner also observed that his back pain seems to be getting 
somewhat improved with his facet injections.  The examiner 
concluded that it is less likely as not that the back pain 
that the Veteran is currently experiencing is caused by or a 
result of the pop that he felt in his back in 1981.      

The Board notes that the Veteran also underwent a VA 
examination in May 2003.  The Veteran reported that he 
injured his back while climbing a large radio tower in 
service.  No claims file was available for review.  The 
examiner did not attempt to render an opinion regarding the 
etiology of any current back disabilities.   

The claims file also contains a February 2008 VA treatment 
record with a notation indicating that the Veteran has had 
chronic low back pain for "28 years (military related)".  
It was noted that an MRI obtained in April 2007 showed a 
right paracentral disc protrusion at the L2-L3 level, likely 
in contact with the right L3 nerve, and left subarticular 
disc protrusion at the L5-S1 level, displacing the left S1 
nerve.  The examiner also noted a finding of multilevel 
degenerative disc disease, and that there was a suggestion of 
a left subarticular to left foraminal disc protrusion at the 
L4-5 level.  X-rays from February 2007 reportedly showed 
bilateral L5 spondylolysis.

In a July 2008 record from the Indiana Department of Family & 
Social Services Disability Determination Bureau, it was noted 
that the Veteran reported having back pain for 28 to 29 
years.  The Veteran reported that he was involved in a car 
accident that further exacerbated his back pain.  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In this regard, the Board notes that the September 2004 VA 
opinion was based on a complete review of the claims file.  
Additionally, the VA examiner offered a rationale for his 
opinion.  Although the examiner did not believe that the 
Veteran's history of spondylosis was the underlying cause of 
his current pain, the examiner did find that it was "quite 
clear that the veteran has a spondylosis," which is entirely 
consistent with the findings in his service treatment records 
and x-rays obtained since service.  Furthermore, the VA 
examiner also specifically found that it was less likely than 
not that his back pain was caused by or was the result of an 
injury in service.  The February 2008 notation, however, 
appears to be a mere recitation of a veteran's self-reported 
lay history, and such a recitation does not constitute an 
actual medical opinion addressing either diagnosis or 
causality.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(holding that a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional).. 

Therefore, in light of the VA medical opinion obtained in 
September 2004 reflecting that it is less likely then not 
that the back pain that the Veteran is currently experiencing 
is caused by or a result of an in-service injury, the 
conclusion of the Physical Evaluation Board at separation 
that his preexisting back disorder had not been aggravated by 
service, and the lack any contrary medical opinion of record 
suggesting that a current back disability was either incurred 
in or aggravated by service, Board concludes that there is 
clear and unmistakable evidence that the preexisting 
bilateral spondylolysis, L-5, was not aggravated during 
service.  See Emenaker v. Peake, 551 F.3d 2332, 1335 (Fed. 
Cir. 2008) (finding that the "least as likely as not" 
language was not fatal to the medical opinion as long as 
there was an adequate explanation of whether the opinion 
rises to the level of clear and unmistakable evidence despite 
the equivocal phrase).  

Furthermore, in light of the VA examiner's finding, the Board 
further concludes that the preponderance of the evidence is 
against finding that any of the other current disabilities 
shown in the lumbar spine are otherwise related to his 
military service.  

In reaching these conclusions, the Board has considered the 
Veteran's own contentions that he had recovered from his pre-
service back injury and began experiencing symptomatology 
during and since service.  Certainly, the Veteran is 
competent to report experiencing pain and other symptoms in 
his back.  However, it must be considered that the Veteran 
has offered inconsistent statements as to the history and 
progression of his claimed back problems.  For example, in 
several statements written to the RO, the Veteran 
acknowledged having experienced back problems prior to entry 
into service.  As noted, he asserts that he had recovered 
from his pre-service back injury and began experiencing 
symptomatology during and since service.  However, during the 
course of his September 2004 VA examination, and during the 
course of treatment in March 2006, the Veteran indicated that 
he first noticed a problem with his back while in the 
military, and no reference was made to any pre-service 
injury.  Furthermore, on neither of those occasions did he 
report a history of a motor vehicle accident in 1999, and the 
record shows that, in 1999, he reported to his health care 
providers that he experienced significantly worse back 
problems following that accident.  Certainly, the Board is 
aware that he did report a long history of back pain at the 
time that he received treatment in 1999 for injuries 
sustained in the motor vehicle accident.  However, he also 
reported that such pain was only "occasional," and he made 
no reference to having sustained any injury while in the 
military.  Therefore, given that the record reflects several 
instances of conflicting statements offered by the Veteran as 
to the history and progression of his back symptoms, the 
Board finds his current assertions of aggravation during and 
since service, which are offered in support of a claim for 
monetary benefits, to be without credibility and of no 
probative value.  

The Board has also considered the clinical findings noted in 
the report of the October 1980 Medical Board Proceedings, 
wherein it was indicated that the Veteran's congenital 
condition, bilateral spondylolysis, L-5, was aggravated by 
the physical activities required by active duty such as 
lifting and running.  However, when considered in light of 
the overall findings in that report, as well as the 
subsequent November 1980 Physical Evaluation Board 
Proceeding, it is clear that it was felt that the condition 
was aggravated following physical activity, but that such 
aggravation constituted only temporary flare-ups, rather than 
a permanent worsening.  In this regard, the Board again notes 
that ultimate November 1980 finding that the Veteran's 
bilateral spondylolysis preexisted service and was not 
aggravated by service.  

In summary, the Board concludes bilateral spondylolysis at L-
5, clearly and unmistakably existed prior to service and was 
not aggravated during service.  For this reason, and as no 
current back disability has otherwise been shown by credible 
or competent evidence to be related to his military service, 
the claim for service connection for a low back disability 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

The October 1981 rating decision was not clearly and 
unmistakably erroneous.

Entitlement to service connection for a low back disability 
is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


